DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2017/052605 filed 02/07/2017, which claims benefit of the German Application No. DE102016102344.2, filed 02/10/2016, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-4 under 35 U.S.C. § 103 over Vehof (U.S. Patent No. 8,613,819) in view of Hagele (DE-102008063985-B4) and Sanders (U.S. 2016/0193645) have been fully considered but are not persuasive.
Applicant argues that there is no teaching or suggestion within the combination of Vehof, Hagele, and Sanders of the claimed method, including detaching a blank from a sheet steel band composed of a hardenable steel alloy, and heating the unformed blank to a temperature greater than Ac3. The examine respectfully disagrees and points out the following. Vehof, in review of known methods and processes teaches “One example of this, particularly for automotive bodies, is components comprised of sheet steel with a strength - depending on the alloy composition - in a range of 1000 to 2000 MPa. In order to achieve such high strengths in the component, it is known to cut corresponding blanks from sheets, heat the blanks to a temperature higher than the austenitizing temperature, and then to form the component in a press; during the forming process, a rapid cooling is simultaneously executed in order to harden the material” (column 1, lines 37-45). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/074,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recited nearly identical subject matter as shown below within Table I. Within Table I is a comparison of Claim 1 of both applications. The examiner notes that instant claim 8 recites that the oxygen-containing fluid be oxygen gas, of which is considered to be identical to the limitation within claim 1 of 16/074,303 of which recited “pure oxygen”. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table I
Application: 16/076,975
Claim Set Dated: 10/26/2021
Claim 1
Application: 16/074,303
Claim Set Dated: 01/07/2022
Claim 1
A method for press hardening a sheet steel component, the method comprising:
A method for press hardening a sheet steel component, the method comprising:
detaching a blank from a sheet band composed of a hardenable sheet alloy, the blank being unformed as it is detached from the sheet steel band; 
Cutting a blank out from a sheet steel band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band;
heating the blank, which is unformed, to a temperature greater than Ac3; 
austenitizing the blank, which is unformed, by heating it to a temperature greater than Ac3;
after the heating of the blank, inserting the blank into a forming tool;
after the austenitizing of the blank, inserting the blank into a forming tool;
after the inserting of the blank into the forming tool, forming the blank in the forming tool; and hardening the blank in the forming tool at an end of the forming of the blank, 
after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening it in the forming tool at an end of the forming;
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, and
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, 
wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid is injected into or aspirated from…
wherein during both the forming of the blank and the hardening of the blank…
Claim 8
pure oxygen is supplied:
wherein the oxygen-containing fluid is oxygen gas

…points that are subjected to tensile strain,
-in and/or adjacent to a positive radii and/or drawing edges; and/or
-in contact regions, 
such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening. 
such that second-order microcracks are inhibited from forming in the blank during the forming and hardening. 


Claim 1 and Claim 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 11 of copending Application No. 16/076,923 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recited nearly identical subject matter as shown below within Table II. Within Table II is a comparison of Claim 1 and Claim 8 of the instant application; and Claim 1 and Claim 11 of application 16/076,923.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table II
Application: 16/076,975
Claim Set Dated 10/26/2021
Claim 1
Application: 16/076,923
Claim Set Dated 11/11/2021
Claim 1
A method for press hardening a sheet steel component, the method comprising:
A method for press hardening sheet steel components, the method comprising:
detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band; 
detaching a blank from a sheet steel band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band;
heating the blank, which is unformed, to a temperature greater than Ac3; 
heating the blank, which is unformed, to a temperature greater than Ac3;
after the heating of the blank, inserting the blank into a forming tool;
after the heating of the blank, inserting the blank into a forming tool having a mold cavity; and
after the inserting of the blank into the forming tool, forming the blank in the forming tool; and hardening the blank in the forming tool at an end of the forming of the blank, 
after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening it in the forming tool at an end of the forming,
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, and
wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed, and
wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid is injected into or aspirated from…
wherein, during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid reservoir is present in at least one of the following areas:
…points that are subjected to tensile strain,
adjacent to a drawing edge of the forming tool; and in other contact regions outside of the drawing edge; 
such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening. 
such that second-order microcracks are inhibited from forming in the blank during the forming and hardening. 
Claim 8
Claim 11
…wherein the oxygen-containing fluid is oxygen gas. 
…wherein the oxygen-containing fluid reservoir contains oxygen gas. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited) and Sanders (U.S. 2016/0193645, previously cited).

Regarding Claim 1, Sobe teaches a method for forming components for vehicle bodies (abstract). Sobe teaches a method for press hardening sheet steel components comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (paragraph [0033]). Sobe teaches heating the blank, which is unformed, to a temperature greater than Ac3 (paragraph [0033]). Sobe teaches after the heating of the blank, inserting the blank into a forming tool (paragraph [0033]). Sobe teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (paragraph [0033]). Sobe teaches hardening the blank in the forming tool at an end of the forming of the blank (paragraph [0033]). Sobe teaches wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (paragraph [0010]). 
However, Sobe is silent to wherein, during both the forming of the blank and the hardening of the blank, and oxygen-containing fluid is injected into or aspirated from points that are subjected to tensile strain, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening.
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches injecting an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in contact that are subjected to tensile strain (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Sanders teaches a ceramic refractory insulation bock including reinforcing rods (abstract). Sanders teaches during forming of a blank, a fluid being injected into points that are subject to tensile strain (paragraph [0028]). Sanders teaches this feature may serve to facilitate forming of the part (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele and Sanders with the teachings of Sobe, one would appreciate that process and structure of Sobe as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 2, Sobe is silent to wherein the oxygen-containing fluid is injected with a positive pressure of more than 1 bar. 
Hagele teaches the gas as being “purged” (column 9, lines 41-43), thus at the very least Hagele is performing this process at a positive pressure that would be greater than atmospheric pressure of which is approximately by 1 bar. Hagele teaches that this feature, in part, allows for very sensitive adjustment of the quench-hardened component (paragraph [0082]). 
Sanders teaches the gas as being “injected” (paragraph [0028]), thus at the very least Sanders is performing this process at a positive pressure that would be greater than atmospheric pressure of which is approximately 1 bar. Sanders teaches this feature , in part, serves to facilitate forming of the part (paragraph [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
Regarding Claim 4, Sobe is silent to wherein the oxygen-containing fluid is injected of aspirated continuously. 
Hagele teaches the oxygen-containing fluid being injected continuously (paragraph [0049]). Hagele teaches this feature, in part, allows for influence of part properties in a targeted manner (paragraph [0016]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe with the concepts of Hagele with the motivation of influencing part properties in a targeted manner. 

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited) and Sanders (U.S. 2016/0193645, previously cited).

Regarding Claim 1, Larsson teaches a press hardening plant and a method of press hardening a steel sheet blank (abstract). Larsson teaches detaching a blank from a steel sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (Figure 1). Larsson teaches heating the blank, which is unformed, to a temperature greater than Ac3 (Figures 1-2; paragraph [0010]). Larsson teaches after the heating of the blank, inserting the blank into a forming tool (Figures 1-2; paragraph [0010]). Larsson teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool (Figures 1-2; paragraph [0010]). Larsson teaches hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (Figures 1-2; paragraph [0010]). 
However, Larsson is silent to wherein, during both the forming of the blank and the hardening of the blank, and oxygen-containing fluid is injected into or aspirated from points that are subjected to tensile strain, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening. 
Regarding Claim 2, Larsson is silent to wherein the oxygen-containing fluid is injected with a positive pressure of more than 1 bar. 
Hagele teaches the gas as being “purged” (column 9, lines 41-43), thus at the very least Hagele is performing this process at a positive pressure that would be greater than atmospheric pressure of which is approximately by 1 bar. Hagele teaches that this feature, in part, allows for very sensitive adjustment of the quench-hardened component (paragraph [0082]). 
Sanders teaches the gas as being “injected” (paragraph [0028]), thus at the very least Sanders is performing this process at a positive pressure that would be greater than atmospheric pressure of which is approximately 1 bar. Sanders teaches this feature , in part, serves to facilitate forming of the part (paragraph [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
Regarding Claim 4, Larsson is silent to wherein the oxygen-containing fluid is injected of aspirated continuously. 
Hagele teaches the oxygen-containing fluid being injected continuously (paragraph [0049]). Hagele teaches this feature, in part, allows for influence of part properties in a targeted manner (paragraph [0016]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson with the concepts of Hagele with the motivation of influencing part properties in a targeted manner. 

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited) and Sanders (U.S. 2016/0193645, previously cited).

Regarding Claim 1, Vehof teaches a method for press hardening sheet steel components, the method comprising detaching a blank from a sheet band composed of a hardenable steel alloy, the blank being unformed as it is detached from the sheet steel band (column 1, lines 37-42). Vehof teaches heating the blank, which is unformed, to a temperature greater than Ac3 (column 1, lines 42-43). Vehof teaches after the heating of the blank, inserting the blank into a forming tool (column 1, lines 43-44). Vehof teaches after the inserting of the blank into the forming tool, forming the blank in the forming tool and hardening the blank in the forming tool at an end of forming the blank, wherein during the forming, the blank is cooled at a speed greater than the critical hardening speed (column 1, lines 44-45). 
However, while Vehof in a separate embodiment teaches during the forming an hardening process, an ambient medium being injected into points that are subjected to tensile strain (column 9, lines 41-43; Figure 5, Char. No. 14), Vehof is silent to wherein during both the forming of the blank and the hardening of the blank, an oxygen-containing fluid being injected into or aspirated from points that are subject to tensile strain, such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening. 
Hagele teaches a method for producing hardened steel components from a steel sheet (paragraph [0001]). Hagele teaches injecting an oxygen-containing fluid (e.g., CO2 as recited within Claim 2 and paragraph [0016] of Hagele) in contact that are subjected to tensile strain (Figures 15-21) during the hardening of the blank (Claims 1-2 of Hagele). Hagele teaches that the hardness of a quench-hardened component can be adjusted very sensitively by adjusting, among other things, the gas flow through it (paragraph [0082]). 
Sanders teaches a ceramic refractory insulation bock including reinforcing rods (abstract). Sanders teaches during forming of a blank, a fluid being injected into points that are subject to tensile strain (paragraph [0028]). Sanders teaches this feature may serve to facilitate forming of the part (paragraph [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
With respect to the limitation of “…such that second-order microcracks are inhibited from forming in the blank during the forming and the hardening…”, the examiner points out that if one uses the concepts of Hagele and Sanders with the teachings of Vehof, one would appreciate that process and structure of Vehof as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that second-order microcracks being avoided would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 2, all of the references teach this limitation, e.g., Vehof teaches the ambient medium as being “flushed” (column 9, lines 41-43), thus at the very least Vehof is performing this process at a positive pressure that would be greater than atmospheric pressure of which is approximately by 1 bar. 
Hagele teaches the gas as being “purged” (column 9, lines 41-43), thus at the very least Hagele is performing this process at a positive pressure that would be greater than atmospheric pressure of which is approximately 1 bar. Hagele teaches that this feature, in part, allows for very sensitive adjustment of the quench-hardened component (paragraph [0082]). 
Sanders teaches the gas as being “injected” (paragraph [0028]), thus at the very least Sanders is performing this process at a positive pressure that would be greater than atmospheric pressure of which is approximately by 1 bar. Sanders teaches this feature , in part, serves to facilitate forming of the part (paragraph [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof with the concepts of Hagele and Sanders with the motivation of very sensitively adjusting a blanks properties and facilitate in forming the part. 
Regarding Claim 4, Hagele teaches the oxygen-containing fluid being injected continuously (paragraph [0049]). Hagele teaches this feature, in part, allows for influence of part properties in a targeted manner (paragraph [0016]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof with the concepts of Hagele with the motivation of influencing part properties in a targeted manner. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sobe (U.S. 2007/0130772) in view of Hagele (DE-102008063985-B4, previously cited) and Sanders (U.S. 2016/0193645, previously cited) as applied to claim 1 above, and further in view of Steins (U.S. 2013/0068350). 

Regarding Claim 8, Sobe in view of Hagele and Sanders are relied upon for the reasons given above in addressing claim 1. Further Hagele, relied on for the reasoning of injecting an oxygen-containing fluid into or aspirated points that are subjected to tensile strain (e.g., paragraph [0016]; Figures 15-21, and Claims 1-2). Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the oxygen-containing fluid as being oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid being an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sobe in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson (U.S. 2013/0048160) in view of Hagele (DE-102008063985-B4, previously cited) and Sanders (U.S. 2016/0193645, previously cited) as applied to claim 1 above, and further in view of Steins (U.S. 2013/0068350).

Regarding Claim 8, Larsson in view of Hagele and Sanders are relied upon for the reasons given above in addressing claim 1. Further Hagele, relied on for the reasoning of injecting an oxygen-containing fluid into or aspirated points that are subjected to tensile strain (e.g., paragraph [0016]; Figures 15-21, and Claims 1-2). Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the oxygen-containing fluid as being oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid being an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vehof (U.S. Patent No. 8,613,819, previously cited) in view of Hagele (DE-102008063985-B4, previously cited) and Sanders (U.S. 2016/0193645, previously cited) as applied to claim 1 above, and further in view of Steins (U.S. 2013/0068350).

Regarding Claim 8, Vehof in view of Hagele and Sanders are relied upon for the reasons given above in addressing claim 1. Further Hagele, relied on for the reasoning of injecting an oxygen-containing fluid into or aspirated points that are subjected to tensile strain (e.g., paragraph [0016]; Figures 15-21, and Claims 1-2). Hagele teaches using air, inert gas, CO2, or nitrogen for this process but does not explicitly teach the oxygen-containing fluid as being oxygen gas. However, the examiner points out that “air” comprises approximately 21% oxygen, thus the teachings of Hagele meet the limitation of the oxygen-containing fluid being an oxygen gas. 
If the above argument fails, the examiner presents Steins. Steins teaches a method and apparatus for heating a pre-coated plate of steel (abstract). Steins teaches the following within paragraph [0053]: “A method according to the present invention for heating a pre-coated steel plate with formation of an alloying layer for the production of hot formed body and structural parts reduces wear of the hot forming tool as a result of deposits and abrasion and attains sufficient oxidation of the coating while yet diminishing the risk of hydrogen embrittlement in an economical manner…The benefits, in particular the formation of a sufficient oxide layer to prevent or at least significantly reduce deposits on the shaping zones of the forming tool…” (paragraph [0053]). Thus, the examiner points out that it would have been obvious to modify the selection of oxygen-containing fluids of Hagele by providing oxygen gas, since this would lead to sufficient oxidation and thus significantly reduce deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vehof in view of Hagele and Sanders with the concepts of Steins with the motivation of significantly reducing deposits on the shaping zone of the forming tool while diminishing the risk of hydrogen embrittlement of the steel in economical manner. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735